UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): July 17, 2013 Oak Ridge Financial Services, Inc. (Exact name of registrant as specified in its charter) North Carolina 000-52640 20-8550086 State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 2211 Oak Ridge Road P.O. Box 2 Oak Ridge, North Carolina 27310 (Address of principal executive offices) Registrant's telephone number, including area code: (336) 644-9944 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INDEX Page Item 8.01 – Other Events 3 Item 9.01 – Financial Statements and Exhibits 3 Signatures 3 Page 2 ITEM 8.01. OTHER EVENTS. On July 17, 2013, Oak Ridge Financial Services, Inc., the parent company of Bank of Oak Ridge, issued a press release announcing that its Board of Directors has approved proceeding with the voluntary delisting of the Company’s common stock from the Nasdaq Capital Market, deregistration of the common stock under Sections 12(b) and (g) of the Securities Exchange Act of 1934 (the “Exchange Act”), and the suspension of the Company’s periodic reporting obligations under the Exchange Act. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (c) Exhibits. The following exhibit is being provided solely for the purposes of providing disclosure pursuant to Item8.01 – Other Events: Exhibit No. Description of Exhibit Exhibit 99.1 Press Release issued by Oak Ridge Financial Services, Inc. on July 17, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OAK RIDGE FINANCIAL SERVICES, INC. Date:July 17, 2013 By: /s/Thomas W. Wayne Thomas W. Wayne Secretary and Chief Financial Officer Page 3 EXHIBIT INDEX Exhibit No. Description of Exhibit Exhibit 99.1 Press Release issued by Oak Ridge Financial Services, Inc. on July 17, 2013. Page 4
